Title: To George Washington from George Lee Turberville, 16 March 1794
From: Turberville, George Lee
To: Washington, George


          
            Sir
            Richmond Co. Virginia March 16th 1794
          
          Full of diffidence—And conscious of the multiplicity of essential concerns that occupy
            every moment of your important Life, believe me I do a violence to my feelings when I am
            tempted thus to tresspass on yr Leizure but the interests of a deserving and amiable
            Wife, and of a promising family of Children impell me to begin.
          I sat out in Life with the fairest prospects, and for five years represented the County
            of Richmond, in Assembly. during that period (at least the latter three years of it), I
            cou’d have obtained almost any appointment I wanted, & I trust my Line of Conduct
            was such as will prove that disinterested & patriotic Conduct marked me whilst I was
            a public servant, for this I refer you to Doctor David stuart, and others who served
            with me. In 1790, I became a Martyr to the Gout, & was from that & the
            distressing situation of my Wife obliged to quit public Life. The loss of my house &
            one third of my property by Fire, in Books household Stuff, &c.
            &c. followed on in 1791. (Novr), & (as misfortunes seldom come single), I lost
            my own dear Mother in Janry following.
          My Father (but a young man at least not much turned of 50) marrying again in a few
            months blasted all my hopes, and altho I have a marriage
            settlement, which will enure to the benefit of me, or mine After my Father’s demise, and
            ensures to my Children, (a son & two Daughters) an ample fortune hereafter. Yet
            still I am left in great measure distressed and destitute, & totally incapable of
            affording to my Children that Education of which they are at this time of an age to
            receive, & which can never be recalled.
          Pardon me good sir for thus troubling you with private concerns, common to the rest of
            our Species, let it serve to inform you of the grounds of my present application &
            after informing you that Mr Madison, Mr New, Mr Nicholas of the lower house, indeed most
            of the Virga Delegation, & Messrs Munro, & Taylor of the senate will know me
            & my Character if you wish an enquiry thereinto, I will proceed to my
              requisition.
          I have heard that Mr Hudson Muse is about to be removed & indeed has actually been
            removed from his Office as Collector of Rappa. River Shou’d this
            be the Case permit me to be an Applicant for that Office—but not in Opposition—to Anyone
            who from servitude in that Line has Merited such an Appointment,
            but shou’d none of that order present themselves or be thought adequate, I hope that the
            services of one thrown into obscurity at present only by infirmities that forbid Active
            Life may be remembered—I served my Country from 16 yrs of age to 22. in the Army, (&
            by my early exposure have brought on premature old age)—from 24 yrs of Age to 30 I was
            in the Assembly, & in ⟨illegible⟩ all the time in both
            Capacities I acted at least (I trust) without reproach if not with approbation.
          Unfitted for Active Life I am still as able as ever to engage in sedentary business,
            & as I have others depending on me for support, & I am incapable from infirmity,
            & misfortune to do my duty, my Gout forbidding active exertion, I am induced to
            apply thus to you as my sole resource—Once more I sollicit yr pardon for this tresspass
            on yr Repose if the Appt I sollicit is conferred on me I shall know to whom Gratitude is
            due for to you alone I have applied, if not I shall be convinced greater merit than mine
              has obtained it, in either Case nothing can
            alter the Sentiments of my heart in regard to you, Sir, for the Respect &
            admiration, of every true American, of every Patriot, & of every admirer of human
            Virtue Must coincide with that of sir Yr Obedt & respectful servant
          
            George Lee Turberville
          
          
            If this or any other appointment suiting an inactive man, either on this side or the
              other of the Atlantic, I live in Richmond Co. Virginia.
          
        